PER CURIAM.
Jerrie MacDonald Bell Baist appeals her conviction of first degree murder. We affirm.
First, defendant-appellant Baist maintains that the State made improper closing arguments. Most of the complained-of arguments were not objected to, and appear to be proper comments on the evidence in the case. If there was any objectionable argument at all, there is certainly none which rises to the level necessary to constitute fundamental error. With regard to the arguments which were objected to, we find no error in the trial court’s rulings.
Second, defendant contends that the trial court erroneously excluded the videotape of her hypnotic regression session with her psy-chiatnc expert. The psychotherapist was allowed to testify fully but the videotape was excluded. We conclude that this ruling was in accordance with Jackson v. State, 648 So.2d 85, 90-91 (Fla.1994).
The remaining issues are without merit.
Affirmed.